ANDERSON, J.
The- right given a personal representative to sue for injuries resulting in the death of his intestate, as provided by. section 1751 of the Code of 1896, is intended as a remedy for compensation to those having a pecuniary interest in the person killed, and the amount of recovery is limited to the value of such interest. — 3 Wood’s Railway Law, p. 1536, § 414. “That the jury may have proper data from which a pecuniary interest may he fixed, it is proper to admit evidence of the age, probable duration of life, habits of industry, means, business, earnings, health, skill of deceased, and. reasonable future expectations; and perhaps there are other facts which should exert a just influence in determining the. pecuniary damage sustained.” — L. & N. R. R. Co. v. Orr, 91 Ala. 548, 8 South. 360. While under the rule laid down a jury would not be rigidly restricted in assessing damages to the earnings of intestate at the time of :his death, and where intestate, as in this case, is shown to have been bright, economical, and industrious, the jury might consider the fact that these qualities, with age and experience, would bring increased earning capacity. We do not think, however, that it was permissible for the plaintiff to have proven the earn*187ing capacity of a man proficient in a trade, when the evidence shows the intestate was wearing the swaddling clothes of apprenticeship. Such evidence was speculative and remote, and the defendant’s objection thereto should have been sustained. He had served but six or seven weeks at this trade, and the undisputed evidence was that it required a service of three years to- become a skilled machinist.
In the case of Brown v. Rock Island & Pacific Ry. Co., 64 Iowa, 656, 21 N. W. 195, the court says: “Plaintiff was permitted, against defendant’s objection, to prove that firemen, employed on defendant’s engines, when they had sufficient experience, and had acquired the requisite skill, were sometimes .employed a-s engineers, and when so employed they were paid an increased compensation for their services. This evidence was admitted for the purpose of showing what the earnings of the intestate would probably have been if he had lived the natural period of his life. In our opinion it was not competent. In determining the damages which the estate of a decedent will sustain in consequence of his death, it is proper to consider his calling at the time of his death, his ability, the amount of his earnings, and the like circumstances; and the estimate should be made with reference to such facts as actually existed at the time of his death, and such as it is reasonably certain would have occurred in the future, but for his death. It is not claimed that he possessed the skill requisite for the employment, and Avhether he ever would have acquired that skill was uncertain. The evidence should therefore have been excluded.” In Bonnet v. Galveston, H. & S. A. Ry. (Tex. Sup.) 33 S. W. 334, the court says: “Although it has been testified that the deceased, just before his death, was preparing himself to become a machinist and an enghieer, the court did not err in excluding the evidence as to the wages that machinists and engineers ordinarily receive for their services. The probability of his becoming* an engineer and machinist was too remote, contingent, and speculative to throw any light on his probable future earning's. It was calculated to mislead, rather than aid. the jury in determining the question of damages.” For other authorities on this subject see Colo*188rado Coal & Iron Co. v. Lamb, (Colo. App.) 40 Pac. 255; Chase v. Burlington Ry., 76 Iowa, 675, 39 N. W. 196; Richmond Danville R. R. v. Elliott, 149 U. S. 267, 13 Sup. Ct. 837, 37 L. Ed. 728.
Since all of the assignments of error insisted upon are predicated on the admission of ’this evidence, we need not consider them separately.
The judgment of the city court is reversed, and the cause remanded.
Haralson, Dowdell, and Denson, JJ., concur.